Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 1, 2019

                                        No. 04-18-00513-CR

                                           Anna GARZA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR10615
                            Honorable Ron Rangel, Judge Presiding

                                           ORDER
       Attorney C. Wayne Huff was appointed to represent appellant on appeal. Mr. Huff filed
appellant’s brief on January 25, 2019; the State’s brief was filed March 1, 2019. Neither
appellant nor the State requested argument. The appeal is set for on-brief submission on May 14,
2019.

        On April 22, 2019, Mr. Huff’s wife filed a letter stating Mr. Huff, who was a solo
practitioner, passed away.

       Based on the notification of Mr. Huff’s death, we ORDER the appeal ABATED and
REMANDED to the trial court for appointment of new counsel. We ORDER the trial court to
prepare an order appointing new counsel on or before May 13, 2019. As noted above, briefing is
complete, so this order does not affect the submission date. Appellant’s new appointed attorney
should take steps to advise appellant of his or her substitution in this matter and provide counsel
to appellant as necessary for the remainder of the appeal. We further ORDER the district clerk
to prepare and file in this court on or before May 23, 2019, a supplemental clerk’s record
containing the trial court’s order appointing new counsel.

        We order the clerk of this court to serve a copy of this order on the trial court, the district
clerk, counsel for the State, and appellant.

Entered this 1st day of May, 2019.
                                             PER CURIAM


Attested to: _____________________________
                     Keith E. Hottle,
                     Clerk of Court